UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 04-1231



JONATHON MOSELEY,

                                                 Plaintiff - Appellant,

             versus


DIANNA PRICE, individually and as Secretary of
the Loudoun County Electoral Board; JEAN
JENSEN, individually and as Secretary of the
Virginia    State    Board    of    Elections;
COMMONWEALTH OF VIRGINIA, a State covered
under Section 5 of the Federal Voting Rights
Act of 1965, by its Governor Mark Warner;
ANDREW PARKER, individually and as Assistant
Commonwealth Attorney for the County of
Arlington; ROBERT ANDERSON, "Bob"; TIM JOHNS,
individually but found at WAGE Radio,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-1320-A)


Submitted:    August 13, 2004                 Decided:   August 23, 2004


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jonathon Moseley, Appellant Pro Se.      John Adrian Gibney, Jr.,
THOMPSON & MCMULLAN, Richmond, Virginia, James Christian Stuchell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Alexander Francuzenko, O’CONNELL, O’CONNELL & SARSFIELD, Rockville,
Maryland; Robert Theodore Mitchell, Jr., Winchester, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Jonathon Moseley appeals from the district court’s order

dismissing    his   civil     complaint   pursuant   to    Fed.   R.   Civ.   P.

12(b)(6).     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     See Moseley v. Price, No. CA-03-1320-A (E.D. Va.

filed Jan. 22, 2004 & entered Jan. 23, 2004).              We dispense with

oral   argument     because    the   facts   and   legal    contentions       are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                       AFFIRMED




                                     - 3 -